Title: To Benjamin Franklin from Anne Ogle, 13 March 1784
From: Ogle, Anne
To: Franklin, Benjamin



Sr.
March 13. 1784

Mr. Sam: Ridout, my Grandson, purposing to pass a few weeks at Paris previous to his leaving Europe—wishes to have the honor of paying his respects to your Excellency. I therefore take the liberty of using this method for introducing him—
I am Sr. your most Obedien Servant

Anne Ogle

 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis de L’Amerique
Endorsed: W T. F. to visit him, and invite him to dine, &c
Notation: Anne Ogle March 13, 1784—
